Case: 09-41017     Document: 00511099586          Page: 1    Date Filed: 05/04/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                             May 4, 2010

                                       No. 09-41017                         Lyle W. Cayce
                                                                                 Clerk

JAMES J. NUNEZ

                                                   Plaintiff-Appellant
v.

CITY OF TEXAS CITY, TEXAS

                                                   Defendant-Appellee




                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 3:08-CV-80


Before JOLLY, WIENER, and ELROD, Circuit Judges.
PER CURIAM:*
        Plaintiff-Appellant James J. Nunez, a firefighter for Defendant-Appellee
City of Texas City, Texas before he was fired by the Fire Chief effective October
15, 2001, appeals the district court’s Final Judgment of September 3, 2009,
granting summary judgment of dismissal with prejudice of Nunez’s claim that
his firing was grounded in racial discrimination. Having reviewed the record on
appeal in light of the applicable law presented by the parties in their appellate
briefs as applied to the relevant facts, we conclude that the district court

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
  Case: 09-41017   Document: 00511099586    Page: 2   Date Filed: 05/04/2010

                               No. 09-41017

properly granted the City’s motion for summary judgment, dismissing Nunez’s
action, for the reasons exhaustively and correctly set forth in that court’s
Memorandum and Order signed on September 3, 2009.
AFFIRMED.




                                     2